Exhibit 10.5

AMENDMENT TO LEASE AGREEMENT

WITH ESTOPPEL CERTIFICATE

THIS AMENDMENT TO LEASE AGREEMENT WITH ESTOPPEL CERTIFICATE (collectively
hereafter “Lease Amendment”) is made, executed and entered into this 14th day of
March, 2013 (hereafter “Effective Date”) by and among PBI PROPERTIES, an Iowa
general partnership, LARRY KANE INVESTMENTS, L.C., an Iowa limited liability
company and SWATI DANDEKAR (collectively hereafter “Landlord”) and 2nd STORY
SOFTWARE, Inc. (hereafter “Tenant”). Landlord and Tenant are from time to time
referred to herein individually as “Party” and collectively as “Parties.”

Recitals

A.        On or about January 28, 2008, the Parties made, executed and entered
into that certain Lease Agreement (hereafter “Lease”) whereby Landlord leased to
Tenant and Tenant leased from Landlord the premises, property and facilities
situated upon Lot 3, Council Street Industrial Park First Addition to Cedar
Rapids, Iowa (hereafter “real estate”), and more particularly described as
follows:

ALL OF THE NORTH BUILDING CONSISTING OF TWO (2) FLOORS AND THE

SECOND FLOOR OF THE SOUTH BUILDING

(hereafter “leased premises” or “premises”);

B.        A true and correct copy of the Lease is attached hereto as Exhibit A;

C.        Section 2 of the Lease provides for an initial term of lease of a
period of sixty-six (66) months commencing on March 1, 2008, and ending on
August 31, 2013;

D.        Section 2 of the Lease further provides Tenant an option to renew the
lease for an additional two (2) year period upon the same conditions and terms
which were in effect during the original term except for an adjustment in the
base annual rent and provides that said option must be exercised by Tenant
providing to Landlord written notice of Tenant’s intent to exercise such option,
with said notice being received by Landlord no later than six (6) months prior
to termination of the original term;

E.        Section 17 of the Lease prohibits Tenant from subletting the leased
premises or any portion thereof without the written consent of Landlord, which
consent shall not unreasonably be withheld;

F.        Tenant is currently subleasing approximately 6,000 square feet on the
second floor of the north building of the leased premises to Eagle Technology
Management, Inc., pursuant to that certain Tenant’s Sublease – Business
Property, dated March 14, 2006 (hereafter “Eagle Sublease”); and

G.         The Parties wish to modify and amend the Lease, confirm Landlord’s
consent to the Eagle Sublease, and make certain other binding covenants and
representations pertaining to the Lease, all on the terms and conditions set
forth herein.



--------------------------------------------------------------------------------

Terms

NOW THEREFORE, in consideration of the mutual promises, covenants, obligations,
acknowledgments, representations, warranties, duties, responsibilities and
undertakings described and set forth herein, and for other good and valuable
consideration, the sufficiency and receipt of which is hereby irrevocably
acknowledged, the Parties agree as follows:

1.        Recitals. The above Recitals are acknowledged as being true and
correct, and are incorporated herein and made a part of this Lease Amendment.

2.        Amendment to Section 2 of Lease. Section 2 of the Lease is stricken
and deleted in its entirety, and shall be null and void and of no force or
effect, and is hereby replaced as follows:

 

       2.        TERM. The initial term of this Lease shall be for a period of
one hundred twenty-six (126) months, commencing on March 1, 2008, and ending on
August 31, 2018.

 

       Landlord hereby grants to Tenant the option to renew this Lease for an
additional two (2) year period upon the same conditions and terms which were in
effect during the initial term except for an adjustment in the base annual
rental. Written notice of the exercise of said option by Tenant must be received
by Landlord no later than six (6) months prior to expiration of the initial
term. The period of the Lease if renewed pursuant to Tenant’s exercise of its
option rights under this Section 2, shall continue immediately following
expiration of the initial term.

3.        Clarification of Rental Amount. The annual base rent of $369,000.00
payable monthly in advance in the amount of $30,750.00 shall remain in effect
for the entire 126 month initial term ending on August 31, 2018. The adjusted
annual base rent of $405,900.00 payable monthly in advance in the amount of
$33,825.00 shall only apply to the 2-year renewal term, if exercised by Tenant.

4.        Eagle Sublease. Landlord hereby confirms its consent to the Eagle
Sublease on its original terms. Landlord and Tenant agree and confirm that any
change in the terms and conditions of the Eagle Sublease and any extensions or
renewals of the Eagle Sublease, and any and all other subleases of the leased
premises, are and shall be prohibited without Landlord’s prior written consent,
which consent shall not unreasonably be withheld.

 

2



--------------------------------------------------------------------------------

5.        Amendment to Section 21 of Lease. The reference to fifteen percent
(15%) per annum is hereby changed to eight percent (8%) per annum.

6.        Deletion of Section 22 of Lease. Section 22 of the Lease is stricken
and deleted in its entirety and shall be null and void and of no force or
effect. However, the forgoing does not and shall not waive, release, restrict,
limit, impair, estop enforcement of or otherwise alter Landlord’s statutory
landlord’s lien rights under Iowa Code chapter 570.

7.        Amendment to Section 35 of Lease. The following sentence shall be
added to the end of the third paragraph of Section 35 of the Lease:

 

       Notwithstanding the foregoing, Landlord agrees and acknowledges that
Tenant shall have no obligation to provide Landlord with financial statements
provided Tenant is controlled by a company that is required to (a) file periodic
financial statements under the Securities Exchange Act of 1934 and
(b) consolidate Tenant’s financial results into those publicly filed financial
statements.

8.        Addition of Section 44 to Lease. The following is added as new
Section 44 to the Lease:

 

  44. OPTION TO LEASE ADDITIONAL LEASEABLE SPACE.

 

  (a) Landlord does hereby grant and convey unto Tenant an option to lease any
leaseable space on the real estate or real estate that is adjacent to the leased
premises and owned by Landlord (“Additional Leaseable Space”) on the following
terms and conditions, which option shall continue in effect until the
termination of this Lease.

 

  (b) If at any time during the initial term or subsequent option term of this
Lease, Landlord intends to make available for lease Additional Leaseable Space,
Landlord shall, before marketing such Additional Leaseable Space or otherwise
offering it for lease publicly or privately, first notify Tenant in writing of
the availability of such Additional Leaseable Space (the “Notice of Additional
Leaseable Space”).

 

  (c) Tenant may exercise the option to lease the Additional Leaseable Space by
delivering to Landlord within thirty (30) days after receipt of the Notice of
Additional Leaseable Space a written notice signed by the Tenant exercising the
option to lease (the “Notice of Exercise”).

 

  (d) Upon Tenant’s timely exercise of the option to lease the Additional
Leaseable Space, (i) the rent for the Additional Leaseable Space shall be
calculated at a per square foot rate equal to the per square foot rate that
Tenant is currently paying for the leased premises multiplied by the square feet
of the Additional Leaseable Space and (ii) all other terms of the Lease shall
apply to the Additional Leaseable Space and Tenant and Landlord shall promptly
enter into an amendment to this Lease with respect to such Additional Leaseable
Space.

 

3



--------------------------------------------------------------------------------

  (e) If Tenant does not timely exercise its option to lease Additional
Leaseable Space, then Landlord may thereafter (i) market or otherwise offer for
lease such Additional Leaseable Space, publicly or privately, on such terms and
conditions as Landlord may designate in its sole and exclusive discretion,
(ii) enter into any lease and with any person with respect to such Additional
Leaseable Space on such terms and conditions as Landlord may designate in its
sole and exclusive discretion, or (iii) elect in its sole and exclusive
discretion not to take further action with respect to leasing of such Additional
Leaseable Space at that time, without waiver of, prejudice to or limitation on
Landlord’s rights to market or otherwise offer for lease such Additional
Leaseable Space in the future.

 

       Notwithstanding anything in Section 44 or applicable law to the contrary,
at no time shall Landlord have any obligation to make available for lease any
Additional Leaseable Space. Landlord makes no guaranty, warranty or
representation that any Additional Leaseable Space will ever, in fact, become
available for lease.

9.          Addition of Section 45 to Lease. The following is added as new
Section 45 to the Lease:

 

  45. EARLY TERMINATION OF LEASE BY TENANT.

 

  (a) If Tenant undergoes a Change of Control (as defined below) and if after
such Change of Control, Tenant no longer desires to continue to lease the leased
premises, then Tenant may terminate this Lease or any subsequent option term
upon one (1) year advance written notice to Landlord if and only if Tenant is
not in default of any of its duties and obligations under the Lease as of the
date such notice is given. Termination will be effective as of, and not before,
one year after such notice is given, unless Tenant is in default of any of its
duties and obligations under the Lease on such date, in which event, the
termination will not be effective until all such defaults are cured in
accordance with the terms of this Lease. Tenant shall not incur any liability
because of or as a result of such termination itself, and upon and subsequent to
the effective date of termination, Tenant will not be responsible for any
duties, obligations or other liabilities arising or accruing after the effective
date of termination, including but not limited to base rent and additional rent.
However, notwithstanding the giving of a written notice of termination by Tenant
or the actual subsequent termination of the Lease pursuant thereto, Tenant will
continue to be legally responsible for all duties, obligations and other
liabilities arising or accruing prior to the effective date of termination
including but not limited to base rent and additional rent, whether under the
Lease, applicable law or otherwise.

 

  (b)

Change of Control. A “Change of Control” of the Tenant shall be deemed to have
occurred only at such time as both of the following occur: (i) Blucora, Inc.
ceases to own at least 50% of the equity in Tenant, either by itself or through

 

4



--------------------------------------------------------------------------------

  one or more intermediate subsidiaries and (b) the event(s) resulting in such
change in ownership does not involve the direct or indirect transfer of any
direct or indirect ownership interest in Tenant to a person or entity that is a
shareholder of Blucora, Inc., TAXAct Holdings, Inc. or Tenant or any affiliate
or insider (as those terms are defined in Iowa Code chapter 684) of Blucora,
Inc., TAXAct Holdings, Inc. or Tenant or their respective shareholders.

10.        Lease Confirmed. The Lease and all respective liabilities and
obligations of Tenant to Landlord arising thereunder or under applicable law
with respect thereto are hereby ratified and confirmed and, except as expressly
modified herein, are and shall remain and continue in full force and effect,
without interruption or suspension and shall not be released, impaired,
diminished, restricted or in any other way modified or amended as a result of
the execution and delivery of this Lease Amendment or by the agreements,
representations, acknowledgments and undertakings of the parties contained
herein. This Lease Amendment is hereby made a part of, and shall be an integral
part of, the Lease.

11.        Mutual Limited Releases. In addition to, and not in lieu of all other
consideration for this Lease Amendment, Landlord and Tenant hereby release and
forever discharge and acquit each other and their respective officers,
directors, shareholders, partners, agents, employees, lien holders, successors
and assigns from all claims, contracts, liabilities, obligations,
misrepresentations, damages from money due, or causes of action of any kind or
nature, whether known or unknown, fixed or contingent, liquidated or
unliquidated, relating to the Lease, which either now has, ever had or may have
in the future by reason of any matter whatsoever occurring or accruing (without
regard to discovery) on or at any time prior to the Effective Date. However,
none of the foregoing shall apply with respect to any matters arising under or
within the scope of Section 5, 6, 15(a) or 15(b) of the Lease (collectively
hereafter “Release Exceptions”) .

12.        Tenant’s Certificate. As of the Effective Date, and excepting and
subject to matters relating to the Release Exceptions, Tenant hereby provides
the following Tenant’s Certificate pursuant to Section 35 of the Lease and also
to induce Landlord to enter into this Lease Amendment, all of which Tenant
acknowledges and agrees may be relied upon by Landlord without reservation and
without which Landlord would not otherwise enter into this Lease Amendment:

 

  a. With the exception of that portion of the leased premises sublet to Eagle
Technology Management, Inc., Tenant currently is, and at all times during the
term of the Lease, has been in possession of the leased premises;

 

  b. The Lease has been in full force and effect at all times during the term of
the Lease, and has not been modified, altered, amended, or changed except as
provided in this Lease Amendment;

 

  c. Landlord is not and has never been in default or breach of the Lease and
Landlord has not failed to duly and fully perform or observe any term, covenant,
or condition to be performed or observed by it under the Lease;

 

5



--------------------------------------------------------------------------------

  d. The buildings, improvements and space required to be furnished to Tenant
under the terms of the Lease and all other matters required to be furnished or
performed by the Landlord have been completed in all respects to the
satisfaction of Tenant, without reservation;

 

  e. Tenant does not have and has never had any claims, defenses, rights or
privileges against the enforcement of any right or remedy of Landlord or any
duty or obligation of Tenant under the Lease or applicable law and Landlord has
not waived or released, nor is Landlord estopped from enforcing, the performance
or observance by Tenant of any of the terms, covenants, or conditions to be
performed or observed by Tenant under the Lease;

 

  f. No rent or other amounts owed under the Lease have been paid in advance by
Tenant or on Tenant’s behalf, nor have such amounts been credited in advance to
Tenant nor is Tenant owed any credits in advance for any such amounts;

 

  g. With the exception of Tenant’s Sublease – Business Property dated March 14,
2008, between Tenant and Eagle Technology Management, Inc. for 6,000 square feet
on the second floor of the north building of the leased premises, to which
Landlord consented and which is likely to be renewed, Tenant has neither
assigned, transferred, nor encumbered the Lease, or any interest therein, nor
sublet the leased premises, or any portion thereof;

 

  h. Tenant has not performed, caused to be performed nor suffered any repairs,
modifications, improvements, demolition or destruction of or to the leased
premises, in whole or in part, except as permitted or required under the Lease,
and all amounts owed or claimed to be owed to any person or entity in connection
with the forgoing have been paid or otherwise satisfied in full to the
satisfaction of such person or entity.

13.        Landlord’s Certificate. As of the Effective Date, and excepting and
subject to matters relating to the Release Exceptions, Landlord hereby provides
the following Landlord’s Certificate to induce Tenant to enter into this Lease
Amendment, all of which Landlord acknowledges and agrees may be relied upon by
Tenant without reservation and without which Tenant would not otherwise enter
into this Lease Amendment:

 

  a. Landlord currently is, and at all times during the term of the Lease, has
been the fee simple titleholder of the real estate including the leased
premises;

 

  b. The Lease has been in full force and effect at all times during the term of
the Lease, and has not been modified, altered, amended, or changed except as
provided in this Lease Amendment;

 

  c. Tenant is not and has never been in default or breach of the Lease and
Tenant has not failed to duly and fully perform or observe any term, covenant,
or condition to be performed or observed by it under the Lease;

 

6



--------------------------------------------------------------------------------

  d. Landlord does not have and has never had any claims, defenses, rights or
privileges against the Tenant with respect to matters relating to the Lease;

 

  e. All rent or other amounts owed under the Lease have been timely paid by
Tenant or on Tenant’s behalf;

 

  f. Landlord has not performed, caused to be performed nor suffered any
repairs, modifications, improvements, demolition or destruction of or to the
leased premises, in whole or in part, except as permitted or required under the
Lease, and all amounts owed or claimed to be owed to any person or entity in
connection with the forgoing have been paid or otherwise satisfied in full to
the satisfaction of such person or entity.

14.        Miscellaneous.

 

  a. Entire Agreement. The Lease and this Lease Amendment (including exhibits,
attachments and addenda attached to either or both), reflect the entire
understanding of the Parties with respect of the subject matter therein
contained and supersedes any prior agreements, whether written or oral in regard
thereto. There are no other verbal or written promises, understandings, or
agreements of any kind relating to the subject of the Lease or this Lease
Amendment other than what is stated in the Lease and this Lease Amendment.

 

  b. Defined terms. Defined terms, whether capitalized or not, shall have the
same meaning given to them in the Lease unless otherwise noted herein.

 

  c. Successors & Assigns. This Lease Amendment shall be binding on and inure to
the benefit of the successors and assigns of each of the Parties, as well as
their representatives.

 

  d. Execution; Counterparts. This Lease Amendment may be executed in
counterparts, each of which shall be deemed to be an original and which
counterparts together contain the signatures of each Party to this Lease
Amendment and shall constitute a single, binding and complete agreement. Copies
of signature pages are valid as originals. This Lease Amendment shall not be
binding on any Party unless signed by all Parties.

.

[SIGNATURE PAGES FOLLOW]

 

7



--------------------------------------------------------------------------------

IT IS SO AGREED.

TENANT:

 

State of Iowa

    )             )        ss:      

County of Linn

    )        

 

2nd STORY SOFTWARE, INC.

By:       /s/ JoAnn Kintzel Title:       President       Acknowledged before me
on this 14th day of March , 2013, by _JoAnn Kintzel , as President of 2nd Story
Software, Inc.

 

/s/ Rey Rodriguez Notary Public in and for the State of Iowa

 

8



--------------------------------------------------------------------------------

LANDLORD:

 

PBI PROPERTIES

 

By:       /s/ Fred Timko       Partner       Acknowledged before me on this 20th
day of March , 2013, by _Fred Timko, as Partner of PBI Properties.

 

/s/ Sherry Hale Notary Public in and for the State of Iowa

 

LARRY KANE INVESTMENTS, L.C.

By:       /s/ Larry Kane Title:       Partner      

Acknowledged before me on this 20th day of _March_, 2013, by_Larry

Kane, as _owner of Larry Kane Investments, L.C. in the ordinary course of such
company’s business and by authority of its members and managers.

 

/s/ Sherry Hale Notary Public in and for the State of Iowa

 

/s/ Swati A. Dandekar    

Swati Dandekar

 

Acknowledged before me on this 19th day of __March_, 2013, by Swati Dandekar.

 

/s/ Sharon Mayer Notary Public in and for the State of Iowa

 

9